                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

RONALD CONNER,                )
                              )
                  Plaintiff,  )
                              )
        vs.                   )                Case No. 19-1034-EFM-KGG
                              )
UNITED STATES OF AMERICA, )
et al.,                       )
                              )
                  Defendants. )
                              )

                 MEMORANDUM & ORDER ON
      MOTION TO PROCEED WITHOUT PREPAYMENT OF FEES

      In conjunction with his federal court Complaint (Doc. 1), Plaintiff Ronald

Conner, who is representing himself pro se, has filed a Motion to Proceed Without

Prepayment of Fees (“IFP application,” Doc. 3, sealed) with a supporting financial

affidavit (Doc. 3-1, sealed). After review of Plaintiff’s motion, as well as the

Complaint, the Court GRANTS the IFP application.

                                    ANALYSIS

I.    Motion to Proceed In Forma Pauperis.

      Under 28 U.S.C. § 1915(a), a federal court may authorize commencement of

an action without prepayment of fees, costs, etc., by a person who lacks financial

means. 28 U.S.C. § 1915(a). “Proceeding in forma pauperis in a civil case ‘is a

                                          1 
 
privilege, not a right – fundamental or otherwise.’” Barnett v. Northwest School,

No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26, 2000) (quoting White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)). The decision to grant or deny in

forma pauperis status lies within the sound discretion of the court. Cabrera v.

Horgas, No. 98-4231, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999).

      There is a liberal policy toward permitting proceedings in forma pauperis

when necessary to ensure that the courts are available to all citizens, not just those

who can afford to pay. See generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir.

1987). In construing the application and affidavit, courts generally seek to

compare an applicant’s monthly expenses to monthly income. See Patillo v. N.

Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D.Kan. Apr. 15,

2002); Webb v. Cessna Aircraft, No. 00-2229, 2000 WL 1025575, at *1 (D.Kan.

July 17, 2000) (denying motion because “Plaintiff is employed, with monthly

income exceeding her monthly expenses by approximately $600.00”).

      In the supporting financial affidavit, Plaintiff indicates he 55 and single with

no dependents. (Doc. 3-1, sealed, at 1-2.) He indicates that he is unemployed and

lists no prior employment. (Id., at 2-3.) He does not own real property or an

automobile. (Id., at 3-4.) He lists no cash on hand. (Id., at 4.) He does receive

food stamp assistance from the government. (Id.) He lists groceries and phone as

his only expenses. (Id., at 5.)


                                           2 
 
      Considering the information contained in his financial affidavit, the Court

finds that Plaintiff has established that his access to the Court would be

significantly limited absent the ability to file this action without payment of fees

and costs. The Court thus GRANTS Plaintiff’s request to proceed in forma

pauperis. (Doc. 3, sealed.)

II.   Sufficiency of Complaint and Recommendation for Dismissal.

      Pursuant to 28 U.S.C. §1915(e)(2), a court “shall dismiss” an in forma

pauperis case “at any time if the court determines that . . . the action or appeal –

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” “When a plaintiff is proceeding in forma pauperis, a court has a duty

to review the complaint to ensure a proper balance between these competing

interests.” Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG,

2013 WL 5797609, at *1 (D. Kan. Sept. 30, 2013). The purpose of § 1915(e) is

“the prevention of abusive or capricious litigation.” Harris v. Campbell, 804

F.Supp. 153, 155 (D.Kan. 1992) (internal citation omitted) (discussing similar

language contained in § 1915(d), prior to the 1996 amendment). Sua sponte

dismissal under § 1915 is proper when the complaint clearly appears frivolous or

malicious on its face. Hall v. Bellmon, 935 F.2d 1106, 1108 (10th Cir. 1991).




                                           3 
 
      In determining whether dismissal is appropriate under § 1915(e)(2)(B), a

plaintiff’s complaint will be analyzed by the Court under the same sufficiency

standard as a Rule 12(b)(6) Motion to Dismiss. See Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007). In making this analysis, the Court will accept as true all

well-pleaded facts and will draw all reasonable inferences from those facts in favor

of the plaintiff. See Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.2006). The

Court will also liberally construe the pleadings of a pro se plaintiff. See Jackson v.

Integra Inc., 952 F.2d 1260, 1261 (10th Cir.1991).

      This does not mean, however, that the Court must become an advocate for

the pro se plaintiff. Hall, 935 F.2d at 1110; see also Haines v. Kerner, 404 U.S.

519, 92 S.Ct. 594 (1972). Liberally construing a pro se plaintiff’s complaint means

that “if the court can reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite

proper legal authority, his confusion of various legal theories, his poor syntax and

sentence construction, or his unfamiliarity with pleading requirements.” Hall, 935

F.2d at 1110.

      A complaint “must set forth the grounds of plaintiff’s entitlement to relief

through more than labels, conclusions and a formulaic recitation of the elements of

a cause of action.” Fisher v. Lynch, 531 F. Supp.2d 1253, 1260 (D. Kan. Jan. 22,

2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955,


                                            4 
 
1964-65, 167 L.Ed.2d 929 (2007), and Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir.1991) (holding that a plaintiff need not precisely state each element, but must

plead minimal factual allegations on those material elements that must be proved)).

“In other words, plaintiff must allege sufficient facts to state a claim which is

plausible – rather than merely conceivable – on its face.” Fisher, 531 F. Supp.2d

at 1260 (citing Bell Atlantic Corp. v. Twombly, 127 S.Ct. at 1974). Factual

allegations in the complaint must be enough to raise a right to relief “above the

speculative level.” Kay v. Bemis, 500 F.3d at 1218 (citing Bell Atlantic Corp. v.

Twombly, 127 S.Ct. At 1965).

      While a complaint generally need not plead detailed facts, Fed.R.Civ.P. 8(a),

it must give the defendant sufficient notice of the claims asserted by the plaintiff so

that they can provide an appropriate answer. Monroe v. Owens, Nos. 01-1186, 01-

1189, 01-1207, 2002 WL 437964 (10th Cir. Mar. 21, 2002). Rule 8(a) requires

three minimal pieces of information to provide such notice to the defendant: (1)

the pleading should contain a short and plain statement of the claim showing the

pleader is entitled to relief; (2) a short and plain statement of the grounds upon

which the court’s jurisdiction depends; and (3) the relief requested. Fed.R.Civ.P.

8(a). After reviewing Plaintiff’s Complaint (Doc. 1) and construing the allegations

liberally, if the Court finds that she has failed to state a claim upon which relief

may be granted, the Court is compelled to recommend that the action be dismissed.


                                           5 
 
       Plaintiff brings claims for false arrest and unlawful detention and

imprisonment. (Doc. 1.) The claims are brought against the United States of

America, “Judge Reed C. O’Conner” [sic] and agent Scotta Hamilton. (Id.) This

Court takes judicial notice of the fact that Judge O’Connor is a District Judge for

the Northern District of Texas. Further, the events giving rise to this lawsuit are

related to a case from federal court in Texas. (See Doc. 1, at 10.) As such, his

Court does not have jurisdiction over the individual Defendants.

      Further, even if jurisdiction was proper, the District of Kansas is not the

proper venue for this case. “Venue refers to the place where a lawsuit should be

brought.” Executive Aircraft Consulting, Inc. v. Financial Corp., 91–1357–B,

1992 WL 402032 (D.Kan. Dec. 1, 1992). “Venue must be proper for each of the

claims pleaded.” Hanson–Moor Associates, Inc. v. Allied B/J Trust, No. 91–

4192–C, 1992 WL 190714, at *3 (D.Kan. July 17, 1992) (citations omitted).

Plaintiff’s Complaint cites Title 28, § 1391, the federal statute generally governing

venue. (See Doc. 1, at 2-3.) That statute states, in relevant part, that a civil action

may be brought in

             (1)    a judicial district in which any defendant resides, if
                    all defendants are residents of the State in which
                    the district is located;

             (2)    a judicial district in which a substantial part of the
                    events or omissions giving rise to the claim
                    occurred, or a substantial part of property that is
                    the subject of the action is situated; or
                                           6 
 
             (3)    if there is no district in which an action may
                    otherwise be brought as provided in this section,
                    any judicial district in which any defendant is
                    subject to the court’s personal jurisdiction with
                    respect to such action.

Title 28, § 1391(b). Plaintiff’s claims do not meet any of these three criteria.

As such, the undersigned Magistrate Judge thus recommends to the District Court

that Plaintiff’s claims be DISMISSED in their entirety.



      IT IS THEREFORE ORDERED that Plaintiff’s motion for IFP status (Doc.

3) is GRANTED.

      IT IS RECOMMENDED to the District Court that Plaintiff’s Complaint be

DISMISSED for lack of jurisdiction and improper venue. The Clerk’s office shall

not proceed to issue summons in this case.

      IT IS THEREFORE ORDERED that a copy of the recommendation shall be

sent to Plaintiff via certified mail. Pursuant to 28 U.S.C. §636(b)(1), Fed.R.Civ.P.

72, and D.Kan. Rule 72.1.4, Plaintiff shall have fourteen (14) days after service of

a copy of these proposed findings and recommendations to serve and file with the

U.S. District Judge assigned to the case, any written objections to the findings of

fact, conclusions of law, or recommendations of the undersigned Magistrate Judge.

Plaintiff’s failure to file such written, specific objections within the 14-day period



                                           7 
 
will bar appellate review of the proposed findings of fact, conclusions of law, and

the recommended disposition.

      IT IS SO ORDERED AND RECOMMENDED.

      Dated at Wichita, Kansas, on this 20th day of February, 2019.

                                       S/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge




                                         8 
 
